16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:

3. (Currently Amended) The control method according to claim 1, wherein
the acceleration rate [[is]] is reduced when the acceleration continuation time is less than a predetermined time. 

8. (Currently Amended) A device for controlling an autonomously driven vehicle, the device comprising: 
a vehicle drive source; and 
a controller that controls the drive source, the controller comprising 
an acceleration control unit that controls an acceleration rate of a host vehicle so that a vehicle speed during autonomous driving is caused to approach a target vehicle speed, and 

the acceleration control unit calculating an acceleration continuation time from a start to an end of acceleration when the host vehicle catching is up to the other vehicle traveling ahead, and changing the acceleration rate upon the host vehicle approaching the target vehicle speed in accordance with the acceleration continuation time that was calculated such that 
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 7, 8, and 9 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “changing the acceleration rate upon the host vehicle approaching the target vehicle speed in accordance with the acceleration continuation time that was calculated such that the acceleration rate is increased by a greater amount commensurately as the acceleration continuation time becomes longer” in claim 1, and similar in claims 8, and 9; and “during traveling under the second acceleration rate characteristic, when the host vehicle has reached the target vehicle speed and then caught up with another vehicle traveling ahead of the host vehicle at a vehicle speed lower than the target vehicle speed, a switch is made to the first acceleration rate characteristic or the acceleration rate yielded by the second acceleration rate characteristic is increased; and during traveling under the first acceleration rate characteristic, when the host vehicle has reached the target vehicle speed and then caught up with the other vehicle, a switch is made to the second acceleration rate characteristic or the acceleration rate yielded by the first acceleration rate characteristic is reduced” in claim 7. Miyashita (JP2014097708) appears to be the closest prior art. Dependent claims 3-6 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669